Order issued September 2       9   , 2012




                                               In The
                                    (Court of Apprats
                                   Distrirt of arxasat'Dallas
                                        No. 05-12-00442-CV


                 AMERICA FIRST LLOYD'S INSURANCE CO., Appellant

                                                  V.

                     HARTFORD LLOYD'S INSURANCE CO., Appellee


                                             ORDER

       We GRANT appellee's September 18, 2012 second unopposed motion for an extension of

time to file a brief. Appellee shall file its brief on or before October 12, 2012. We caution appellee

that no further extension will be granted absent extraordinary circumstances.